                                                          MEMO ENDORSED


July 12, 2021

ByECF

Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY I 0007

       Re:      United States v. Cinthia Federo
                18 Cr. 879 (SHS)

Dear Judge Stein:

        My client, Cinthia Federo, requests a variance of her pretrial travel restrictions, which are
presently limited to the Southern District of New York and the Eastern District of New York.
Ms. Federo respectfully requests to travel on two separate occasions. First, Ms. Federo requests
to travel to Waterbury, Connecticut on Saturday, July 17, 2021 for a family reunion and will be
returning on Sunday July 18, 2021. She will be staying at 14 Arden Road, Waterbury, CT 06708.

        Secondly, Ms. Federo requests to travel to Atlantic City on Thursday, August 12, 2021,
to celebrate her father ' s and sister' s birthdays. She will be returning on Sunday, August 15 ,
2021. Ms. Federo will be staying at the Harrah Resort, 777 Harrah's Blvd., Atlantic City, NJ
08401 .

       AUSA Daniel Nessim and U.S . Pretrial Officer Erin Cunningham consent to this request.

                                                              Very truly yours,
                                                          w&am,O.s~
                                                              William Jdtampur
cc:   AUSA Daniel Nessim, USPTO Erin Cunningham
  Request to travel granted.

  Dated: New York, New York
         July 12, 2021

                                                                Si
